DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the arguments filed 6/28/2021.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s arguments, see page 2-3, filed 6/28/2021, with respect to the rejections of claims in view of Frankel (GB702773) have been fully considered and are persuasive.  The rejection of 3/30/2021 has been withdrawn. 
Initially, it is argued that Frankel cannot be said to disclose “at least one diffuser pipe having a tubular body” as claimed because Frankel discloses that his equivalent diffuser has ducts of the usual substantially rectangular section.  The examiner respectfully disagrees that recitation of a diffuser “pipe having a tubular body” distinguishes over Frankel simply because Frankel discloses a diffuser with a flow path of rectangular shape - not cylindrical (assuming this is the gist of the Applicant’s argument with respect to what is encompassed by “pipe having a tubular body”.  Recitation of either “pipe” or “tubular” in no way distinguishes over Frankel.  Consider one of the most basic constructional elements in manufacturing - tubular steel.  The examiner maintains that is unreasonable to argue that a section of tubular steel having a rectangular cross-section - one of the most produced formats of tubular steel - cannot reasonably be considered 1) a pipe, and 2) tubular.
It is argued with respect to claim 7 (arguments page 3) that Frankel fails to disclose a flow passage that diverges.  The examiner maintains that Frankel is considered to generally disclose a divergent flow path between the suction side (convex) of the vane 6 and housing 4 in which the vane Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.").	Frankel is silent to either his drawings being to scale, or explicitly disclosing that the radially inner flow path past the turning vane 6 is a convergent flow path.  While it appears that the flow path past the pressure or concave side of vane 6 is slightly larger or wider between the vane itself and the radially inner casing structure at the leading edge of the vane versus the trailing edge of the vane (i.e. a converging flow path), given that Frankel’s drawings are not to scale and Frankel is silent to dimensions (or even any general assertion of the type of flow path created by his splitter vane, be it convergent, divergent, or neither), an argument based on measurements from Fig. 1 of Frankel is of little value in asserting that Frankel anticipates that particular limitation claimed by Applicant, per MPEP 2125.  It would be improper to maintain that the British Patent document of Frankel anticipates the limitation of a convergent flow path as claimed.	This particularly claimed limitation regarding the convergent flow path (or converging fluid flow) finds itself in independent claims 1, 7, and 15.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: the art of record fails to disclose or suggest in combination each and every limitation required of the claims.  Specifically, the art of record cannot be relied upon to disclose or teach the particularly claimed configuration of a compressor diffuser splitter vane both diffusing and converging a fluid flow.  Frankel, applied in the non-final and considered the closest art of record, cannot be relied upon to anticipate this claim language, and none of the other art of record solve the deficiencies of Frankel.  For a more detailed discussion of Frankel with respect to the instantly claimed invention, see above under Response to Arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745